Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 1of8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

HARMON CEL, ef al
Plaintiffs,
DOCKET NO. 20-1307-C
vs. : Judge Sclomson

THE UNTIED STATES

Defendant.

 

 

PLAINTIFFE’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

NOW COMES, Plaintiffs by and through its Juris Consui and Trustee Rhashea Lynn
Harmon’E}, and Trustee and Compliance Enforcer, Chief White Owl, and files this herein MOTION
FOR LEAVE TO FILE AN AMENDED COMPLAINT, in Response to Defendant’s 12(b)(1)
MOTION TO DISMISS, and presents the following:

Pursuant to Rule 15(a)(2), United States Court of Federal Claims (RCFC), governing
amended and supplemental pleadings:

“[t}he court should freely give leave [to amend a pleading} when justice so
requires.”

In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court set forth the standard to be
applied in determining whether leave to amend a complaint should be granted, stating:

“In the absence of any apparent or declared reason — such as undue delay,
bad faith or dilatory motive on the part of the movant, repeated failure to
cure deficiencies by amendments previously allowed undue prejudice to the
opposing party by virtue of allowance of the amendment, futility of
amendment, etc. ~ the leave sought should, as this rule requires, be “freely
given.”

 

1 See, Foman v. Davis, 371 U.S. 182 (1962).
Page 1 of 6

 
Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 2 of 8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

See also Campbell v. Emory Clinic, 166 F.3d 1157, 1161-62 (1th Cir.
1999) (quoting Foman v. Davis); Nat’! Indep. Theatre Exhibitors, Inc. v.
Charter Fin. Group, 747 F.2d 1396, 1404 (11th Cir. 1984) (same).

Of the pertinent factors identified by the courts, prejudice to the opposing
party is the most important to consider in determining whether the Motion
for Leave to Amend should be granted:

Further, unlike amendments as of course Rule 15 (a){1), amendments under
Rule 15(a)(2) may be made at any stage of the litigation.

The only prerequisites are that the district court have jurisdiction over the
case and an appeal must not be pending. If these two conditions are met, the
court will proceed to examine the effect and the timing of the proposed
amendments to determine whether they would prejudice the rights of any of
the other parties to the suit. If no prejudice is found, then leave normally
will be granted. 6 C. Wright et al., Federal Practice and Procedure § 1484
(2010).

Here, Plaintiffs presented a facially flawed and defective Complaint as Defendant’s 12(b)(1)
Motion argues.

Therefore, Plaintiffs present this motion, with the intent of being permitted by the Court, to
cure the defect so that Plaintiffs may move forward in the interest of justice.

Additionally, due to the early nature of the request for the Leave to Amend, Plaintiffs’ request
poses no undue prejudice to opposing party by virtue of allowance of the amendment.

In fact, providing Plaintiffs with the opportunity to cure the defect will provide Defendant
with a fair and equitable opportunity to reasonably understand the duty breached and harm
committed against Plaintiffs. Thereby, the defects presented in opposing party’s 12(b)(1) motion
will be appropriately cured.

Therefore, upon approval of the herein request, Plaintiffs request that the Federal Court of
Claims deny opposing parties’ 12(b)(1) Motion and freely afford Plaintiffs’ leave to amend or in the
alternative, wait to decide the Motion until the Amended Complaint is filed and an opportunity to
cure its defects has been issued.

 

7 td,
Page 2 of 6

 
Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 3 of 8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CONCLUSION

For the reasons stated above, Plaintiffs request that their Motion for Leave to Amend be

granted.

Date of Execution: 12.28.2020

Honorably Submitted,
All Rights Reserved

  

wh of RhasheaTynht Harmon-El, Esq.
Trustee

The Be Kind and Unified Indigenous Foreign
Private Family Trust (Trustee)

Harmon Rhashea Lynn Foreign Trust
(Trustee)

RLH Ma’at Law Firm (CEO)

Chief Juris Consul Officer of Guale Yamassee
Juris Consul Office

P.O, Box 7446

Philadelphia, Pennsylvania 19101
267.312.7322

Email:
JurisConsulOffice@gualeyamasseecourt.org
1,888,696.0367

(dd st. O, |:

Autograph of Chief White Owl, Trustee

Xi Chin Clan Nation (Trustee)

Chief Compliance Office of Guale Yamassee
Compliance Department

P.O. Box 6666

Woodbridge, Virginia 22195

703.967.5994
Compenforcer(@gualeyamasseecourt.org

1.888.696.0367

-All Rights Reserved-

Page 3 of 6

  
Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 4 of 8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

VERIFICATION

  

with honor according to our knowledge and comprehension.

As the Trustees and Juris Consul of Guale Yamassee, Wee, verify in accordance with the laws,
statutes and commandments of Yahuah, our Elohiym of Yashar’el, and in accordance with the
laws of Jus Cogens and UCC, which are in accordance with the Laws, Statutes, and
Commandments, that the statements made herein are made with the utmost knowledge and intent to
represent TRUTH and that it is comprehended that having intentionally and knowingly being made
of a corrupt mind with the intent to commit wicked, deceitful perjuries, that such acts, exercise the
understanding of the established parallel law of Torah codified in 28 United States Code §1746

relating to unsworn falsification.

Honorably Submitted,
All Rights Reserved

Date of Execution: 12.28.2020

 

The Be Kind and Unified Indigenous Foreign
Private Family Trust (Trustee)

Harmon Rhashea Lynn Foreign Trust
(Trustee)

RLH Ma’‘at Law Firm (CEO)

Chief Juris Consul Officer of Guale Yamassee
Juris Consul Office

(hil Ak, (-

Autograph of Chief White Owl

Ai Chin Clan Nation (Trustee)

Chief Compliance Office of Guale Yamassee
Compliance Department

-All Rights Reserved-
Page 4 of 6
Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 5of8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CERTIFICATE OF SERVICE

By my autograph and seal, and in conformance with the Uniform MNEs jaws i
the Uniform Postal Union, , and

 

have certified that Wee, have caused a true and correct copy of the Motiok for Leave to Amend’ in
Response to The United States’ Motion to Dismiss to be filed on and mailed by
the U.S. Postal First Class Mail on to the following persons (entities) or

living men or women:

Commercial Litigation Branch
Civil Division
Department of Justice
P.O. Box 480
Ben Franklin Station
Washington, District of Columbia [20044]
and Email@ Sarah.E.Kramer@usdoj.gov

Plaintiffs,

  

Date of Execution: 13A23.2026 By:

 

of living man or woman.

Page 5 of 6

 

nl,
Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 6 of 8

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

ORDER
AND NOW, this _._—_day_— of ,» 202. , upon acceptance,
comprehension and consideration of this herein Complaint it is hereby ORDERED and
DECREED that the MOTION FOR LEAVE TO AMEND is GRANTED .

By THE COURT:

 

Page 6 of 6

 
| Case 1:20-cv-01307-MHS Document 10 Filed 12/29/20 Page 7 of 8 = HII

Rhashea Lynn Harmon’El Marie Poppi White Feather El
Chief Juris Consul First Assistant Juris Consul
GUALE YAMASSEE MBC/INAAN
JURIS CONSUL OFFICE
JurisConsulO ffice@Guale YamasseeCourt.org
267 3127322
December 28, 2020

Howard T. Markey National Courts Building
Attention: Lisa Reyes d/b/a Clerk of Court
717 Madison Place, NW

Washington, District of Columbia [20439]

RE: HARMON’ EL et al. vs. THE UNITED STATES

Docket No: 20-1307
Judge: Solomson

Greetings:
To the clerk of courts:

Enclosed please find a Motion for Leave to Amend Plaintiffs’ Complaint in the above referenced matter:

Thank you for your attention to this matter.

Salutations,

 

 

ce:
Sarah E. Kramer, Esquire
Guale Yamassee Court
File

Received - USCFC

DEC 29 2020

FA ee
i

 
 
